         Case 3:21-cv-02143-WHO Document 11 Filed 04/01/21 Page 1 of 5



 1   John R. Keville (Pro Hac Vice)                  Sean S. Pak (Bar No. 219032)
     Dustin J. Edwards (Pro Hac Vice)                seanpak@quinnemanuel.com
 2   William M. Logan (Pro Hac Vice)                 Michelle Ann Clark (Bar No. 243777)
     WINSTON & STRAWN LLP                            michelleclark@quinnemanuel.com
 3   800 Capitol St., Suite 2400
     Houston, TX 77002-2925                          Jordan R. Jaffe (Bar No. 254886)
 4   Telephone: (713) 651-2600                       jordanjaffe@quinnemanuel.com
     Facsimile: (713) 651-2700                       Nathan Sun (Bar No. 284782)
 5   Email: jkeville@winston.com                     nathansun@quinnemanuel.com
     Email: dedwards@winston.com                     QUINN EMANUEL URQUHART &
 6   Email: wlogan@winston.com                       SULLIVAN, LLP
 7                                                   50 California St., 22nd Floor
     David P. Enzminger (SBN 137065)                 San Francisco, California 94111
 8   Matthew R. McCullough (SBN 301330)              Telephone: (415) 875-6600
     WINSTON & STRAWN, LLP                           Facsimile: (415) 875-6700
 9   275 Middlefield Road, Suite 205
     Menlo Park, CA 94025-1203
     Telephone: (650) 858-6500                       Attorneys for Defendant,
10                                                   GOPRO, INC.
     Facsimile: (650) 858-6550
11   Email: denzminger@winston.com
     Email: mrmccullough@winston.com
12
     Attorneys for Plaintiff
13   CONTOUR IP HOLDING, LLC
14

15
                               IN THE UNITED STATES DISTRICT COURT
16
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                        SAN FRANCISCO DIVISION
18

19

20   CONTOUR IP HOLDING, LLC,                    )   Case Number: 17-cv-04738-WHO
                                                 )
21                Plaintiff,                     )   JOINT STIPULATION AND
                                                 )   ORDER RELATING CASES;
22                                               )   ORDER RELATING CASES,
           vs.
                                                 )   VACATING TRIAL DATE AND
23
     GOPRO, INC.,                                )   SETTING CASE MANAGEMENT
24                                               )   CONFERENCE
                  Defendant.                     )
25                                               )   Judge: William H. Orrick
                                                 )
26
27

28


                          JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                          Case No.: 17-CV-04738-WHO
             Case 3:21-cv-02143-WHO Document 11 Filed 04/01/21 Page 2 of 5



 1            Plaintiff Contour IP Holding, LLC (“Contour”) and Defendant GoPro, Inc. (“GoPro”) hereby

 2   jointly stipulate as follows:

 3            WHEREAS, Contour and GoPro agree that the below two cases satisfy the definition of related

 4   cases in Civil Local Rule 3-12 and should thus be deemed related:

 5       •    Case No. 17-cv-04738, Contour IP Holding, LLC v. GoPro, Inc. (Judge Orrick)

 6       •    Case No. 21-cv-02143, Contour IP Holding, LLC v. GoPro, Inc. (Magistrate Judge Spero)

 7

 8   NOW THEREFORE, IT IS HEREBY STIPULATED and the parties request the Court order that

 9   the following cases are related and the clerk should reassign Case No. 21-cv-02143 to this Court (Judge

10   Orrick):

11       •    Case No. 17-cv-04738, Contour IP Holding, LLC v. GoPro, Inc. (Judge Orrick)

12       •    Case No. 21-cv-02143, Contour IP Holding, LLC v. GoPro, Inc. (Magistrate Judge Spero)

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                            JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                            Case No.: 17-CV-04738-WHO
                                                     Page 1 of 4
         Case 3:21-cv-02143-WHO Document 11 Filed 04/01/21 Page 3 of 5



 1
       Dated: March 31, 2021       /s/ Matthew R. McCullough
 2                                 John R. Keville (Pro Hac Vice)
                                   Dustin J. Edwards (Pro Hac Vice)
 3                                 William M. Logan (Pro Hac Vice)
                                   WINSTON & STRAWN LLP
 4                                 800 Capitol St., Suite 2400
                                   Houston, TX 77002-2925
 5                                 Telephone: (713) 651-2600
                                   Facsimile: (713) 651-2700
 6                                 Email: jkeville@winston.com
                                   Email: dedwards@winston.com
 7                                 Email: wlogan@winston.com
 8
                                   David P. Enzminger (SBN 137065)
 9                                 Matthew R. McCullough (SBN 301330)
                                   WINSTON & STRAWN, LLP
10                                 275 Middlefield Road, Suite 205
                                   Menlo Park, CA 94025-1203
11                                 Telephone: (650) 858-6500
                                   Facsimile: (650) 858-6550
12                                 Email: denzminger@winston.com
                                   Email: mrmccullough@winston.com
13
                                   Counsel for Plaintiff
14                                 CONTOUR IP HOLDING LLC

15     Dated: March 31, 2021       /s/ Michelle A. Clark
                                   Sean S. Pak (Bar No. 219032)
16                                 seanpak@quinnemanuel.com
                                   Michelle Ann Clark (Bar No. 243777)
17                                 michelleclark@quinnemanuel.com
                                   Jordan Jaffe (Bar No. 254886)
18                                 jordanjaffee@quinnemanuel.com
                                   Nathan Sun (Bar No. 284782)
19                                 nathansun@quinnemanuel.com
                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
20                                 50 California St., 22nd Floor
                                   San Francisco, California 94111
21                                 Telephone: (415) 875-6600
                                   Facsimile: (415) 875-6700
22
                                   Attorneys for Defendant
23                                 GoPro, Inc.
24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25
           In addition, the trial set in Case No. 17-4738 will have to be continued. The Court sets a
26
     Case Management Conference on May 4, 2021 at 2 p.m. in both cases to discuss whether they
27

28

                         JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                         Case No.: 17-CV-04738-WHO
                                                  Page 2 of 4
          Case 3:21-cv-02143-WHO Document 11 Filed 04/01/21 Page 4 of 5



 1   should be consolidated and what an appropriate case/trial schedule should be for each/both

 2   cases. A Joint Case Management Statement is due April 27,2021.

 3

 4
      Date: April 1, 2021
 5                                                         Honorable William H. Orrick
 6                                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                            JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                            Case No.: 17-CV-04738-WHO
                                                     Page 3 of 4
          Case 3:21-cv-02143-WHO Document 11 Filed 04/01/21 Page 5 of 5



 1                                    CONCURRENCE IN FILING

 2          I, Matthew R. McCullough, hereby attest that the concurrence to the filing of this document

 3   has been obtained from each signatory hereto.

 4

 5     Dated: March 31, 2021                  /s/ Matthew R. McCullough

 6                                               Matthew R. McCullough

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                          JOINT STIPULATION AND [PROPOSED] ORDER RELATING CASES
                                          Case No.: 17-CV-04738-WHO
                                                   Page 4 of 4
